DETAILED ACTION
This Office Action is in response to Applicant’s Election to the Restriction Requirement.  Applicant elected Group I claims 1 and 3.  Claims 1 and 3 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 2 has been renumbered claim 3.
Claim 2 is objected to because of the following informalities:  the acronym for app must be spelled out before use.  Appropriate correction is required.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software.  The claims do not contain any hardware components

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cloud" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mobile application" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the free" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same app" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Peters et al (hereinafter, “Peters”, U.S. Pat. No. 2021/0406995).
As per claim 1, Peters discloses a system for displaying music, comprising a marketplace that enables producers (i.e. sellers, Kanye West) to upload soundtracks (i.e. beats) to the cloud for artists (i.e. buyers) and songwriters (i.e. buyers) to access, purchase and use on the mobile application (i.e. electronic marketplace application) (Fig. 17; paragraphs 0022, 0053, 0056 and 009; Peters discloses an electronic marketplace application that allows buyers and sellers to create a profile in which sellers can upload beats to allow buyers to access, access and purchase and use the beats via the electronic marketplace application).
As per claim 3, Peters discloses an interactive mobile recording software that allows musicians or artists to record, rehearse, and compose real music using the free or paid beats bought from producers on the same app (Fig. 17; paragraphs 0022, 0030, 0057 and 0069; Peters discloses an electronic marketplace application that allows buyers and sellers to create a profile in which sellers can upload beats to allow buyers compose and record music from either free beats or purchased beats via the electronic marketplace application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
July 13, 2022